DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. 2020/0185439), in view of Jin et al. (US Patent 7,626,685), respectively referred to as Jin ‘439 and Jin ‘685 hereinafter.
In regard to claim 1, note Jin ‘439 discloses a time-of-flight (ToF) camera comprising an image sensor comprising a plurality of addressable pixels configured for backside illumination (paragraph 0037, and figures 1-2: 24), each addressable pixel comprising a photoelectron generation region, a first vertical photogate and a second vertical photogate spaced apart from the first vertical photogate (paragraph 0052, and figures 4-5, 18, 19: 122/130, 144 & 154; the combination of elements 122 & 130 is considered to correspond to the claimed photoelectron generation region), wherein photoelectrons are generated by the photoelectron generation region during operation of the addressable pixel (paragraphs 0057-0059; during operation of each pixel, photocharge is accumulated in response to incident light), each addressable pixel further comprising a photoelectron generation region disposed between the first vertical photogate and the second vertical photogate (paragraphs 0059-0062, and figures 4-5, 18, 19: 144, 154, & 122/130; the combination of elements 122 & 130 is considered to correspond to the claimed photoelectron generation region, wherein this photoelectron generation region 122/130 is considered to be formed between the first and second vertical photogates 144 & 154, such that at least a portion of both 122 & 130 in the vertical direction is formed between the photogates 144 & 154 along the horizontal direction, that is, element 122 is formed between the photogates 144 & 154, and the central portion of element 130 considered to be between photogates 144 & 154 along the horizontal direction), a processor (paragraphs 0035-0039, and figures 1-2: 19), and a storage device storing instructions executable by the processor (paragraphs 0035-0039, and figures 1-2: 20) to, for each addressable pixel during an integration period, apply a first relative bias to the first vertical photogate and the second vertical photogate to collect charge at a first pixel tap (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T1, the first and second vertical photogates are biased in order to output a first signal on the first pixel tap), during the integration period, apply a second relative bias to the first vertical photogate and the second vertical photogate to collect charge at a second pixel tap (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T2, the first and second vertical photogates are biased in order to output a second signal on the second pixel tap), and determine a distance value for the addressable pixel based at least upon the charge collected at the first pixel tap and charge collected at the second pixel tap (paragraphs 0047 and 0078). 
Therefore, it can be seen that the primary reference fails to explicitly disclose that the photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation.
In analogous art, Jin ‘685 discloses the use of a image sensor having pixels with first and second photogates (figure 3: 121, 122), and the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation (column 6, lines 1-23, and figure 3: 110, 214, 230; the photoelectron conversion region 230 is formed of the p-type substrate 110 and n-type region 214 between the photogates 121 and 122, such that photoelectrons generated during pixel operation are generated in this photoelectric conversion region between the photogates).  Jin ‘685 teaches that the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation is preferred in order to increase the optical receiving capacity, as well as the sensitivity of the sensor (column 6, lines 1-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation, in order to increase the optical receiving capacity, as well as the sensitivity of the sensor, as suggested by Jin ‘685.
In regard to claim 2, note Jin ‘439 discloses that the first pixel tap and the second pixel tap each comprises a storage gate (paragraphs 0061-0062, and figures 4-5: 172/SG1 & 174/SG2).
In regard to claim 3, note Jin ‘439 discloses that the first pixel tap and the second pixel tap each comprises a storage diode (paragraphs 0098-0099, and figure 18: 188).
In regard to claim 4, note Jin ‘439 discloses that the vertical photogates have a length that is between 50% and 95% of a thickness of the photoelectron generation region of the addressable pixel (figure 5: 144, 154, 122/130, and figure 19: 144, 154; the photogates 144 and 154 are illustrated with various lengths, that are considered to be within the range of 50% and 95% of a thickness of the photoelectron generation region 122/130).
In regard to claim 5, note Jin ‘439 discloses that the first vertical photogate and the second vertical photogate are separated by a distance less than a thickness of the photoelectron generation region of the addressable pixel (figure 5: 144, 154, 122/130, and figure 19: 144, 154; the photogates 144 and 154 are illustrated as having a distance between one another that is less than the thickness of the photoelectron generation region 122/130).
In regard to claim 6, note Jin ‘439 discloses that the photoelectron generation region comprises a region of germanium (paragraph 0053).
In regard to claim 7, note Jin ‘439 discloses that applying a first relative bias comprises applying a bias to the first vertical photogate while maintaining the second vertical photogate at ground (paragraphs 0051, 0058, 0077-0078, and figure 6: Vmod1 & Vmod2; during the time T1, the first photogate 144 receives the bias signal Vmod1, which is a high voltage, and the second photogate 154 receives the bias signal Vmod2, which is considered to be a low/ground signal).
In regard to claim 15, note Jin ‘439 discloses the use of a computing device, comprising a light source configured to illuminate a scene by emitting amplitude-modulated light (paragraphs 0037, and figures 1-2: 22), an image sensor comprising plurality of addressable pixels (paragraph 0037, and figures 1-2: 24), each addressable pixel comprising a first vertical photogate and a second vertical photogate (paragraph 0052, and figures 5, 18, 19: 144 & 154), each addressable pixel further comprising a photoelectron generation region disposed between the first vertical photogate and the second vertical photogate (paragraphs 0059-0062, and figures 4-5, 18, 19: 144, 154, & 122/130; the combination of elements 122 & 130 is considered to correspond to the claimed photoelectron generation region, wherein this photoelectron generation region 122/130 is considered to be formed between the first and second vertical photogates 144 & 154, such that at least a portion of both 122 & 130 in the vertical direction is formed between the photogates 144 & 154 along the horizontal direction, that is, element 122 is formed between the photogates 144 & 154, and the central portion of element 130 considered to be between photogates 144 & 154 along the horizontal direction), wherein photoelectrons are generated by the photoelectron generation region during operation of the addressable pixel (paragraphs 0057-0059; during operation of each pixel, photocharge is accumulated in response to incident light), each of the first vertical photogate and the second vertical photogate comprising a length that is between 70% and 95% of a thickness of the photoelectron generation region of the addressable pixel (figure 19: 144, 154; the photogates 144 and 154 are illustrated having a length that is considered to be within the range of 70% and 95% of a thickness of the photoelectron generation region 122/130), a processor (paragraphs 0035-0039, and figures 1-2: 19), and a storage device comprising instructions executable on the processor to control the light source to emit amplitude-modulated light (paragraphs 0035-0039, and figures 1-2: 20), for each phase sample of a plurality of phase samples, modulate a bias applied between first vertical photogate and the second vertical photogate to integrate charge at a first pixel tap and a second pixel tap of the addressable pixels, for each addressable pixel (paragraphs 0076-0078, and figure 6: T1 & T2; charges are alternately output for each phase, e.g., 0 and 180 using the first and second pixel taps), determine a distance value for the addressable pixel based at least upon the charge integrated at the first pixel tap and the second pixel tap for each phase sample (paragraph 0078), and based on the distance value for each addressable pixel, output a depth image of the scene (paragraph 0047).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation.
In analogous art, Jin ‘685 discloses the use of an image sensor having pixels with first and second photogates (figure 3: 121, 122), and the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation (column 6, lines 1-23, and figure 3: 110, 214, 230; the photoelectron conversion region 230 is formed of the p-type substrate 110 and n-type region 214 between the photogates 121 and 122, such that photoelectrons generated during pixel operation are generated in this photoelectric conversion region between the photogates).  Jin ‘685 teaches that the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation is preferred in order to increase the optical receiving capacity, as well as the sensitivity of the sensor (column 6, lines 1-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation, in order to increase the optical receiving capacity, as well as the sensitivity of the sensor, as suggested by Jin ‘685.
In regard to claim 16, note Jin ‘439 discloses that the photoelectron generation region of each addressable pixel comprises a germanium region (paragraph 0053).
In regard to claim 17, note Jin ‘439 discloses that each addressable pixel further comprises a storage gate (paragraphs 0061-0062, and figures 4-5: 172/SG1 & 174/SG2).
In regard to claim 18, note Jin ‘439 discloses that each addressable pixel further comprises a storage diode (paragraphs 0098-0099, and figure 18: 188).
In regard to claim 19, note Jin ‘439 discloses that modulating the bias comprises applying ground to the first vertical photogate and applying a nonzero voltage to the second vertical photogate.

Claims 8-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. 2020/0185439), in view of Jin et al. (US Patent 7,626,685), respectively referred to as Jin ‘439 and Jin ‘685 hereinafter, and further in view of Kawahito (US Patent 7,671,391).
In regard to claim 8, note the primary reference of Jin ‘439 discloses a ToF camera that applies a first relative bias to the first vertical photogate and the second vertical photogate (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T1, the first and second vertical photogates are biased in order to output a first signal on the first pixel tap).
Therefore, it can be seen that the primary reference fails to explicitly disclose that applying the first relative bias comprises applying a positive bias to the first vertical photogate and a negative bias to the second vertical photogate.
	In analogous art, Kawahito discloses the use of a ToF camera that applies a first relative bias that comprises applying a positive bias to the first vertical photogate and a negative bias to the second vertical photogate (column 4, lines 4-24, and figure 1: TX1 & TX2; a positive voltage is applied to TX1, and a negative is applied to TX2, while the charge is output from TX1).  Kawahito teaches that applying a first relative bias that comprises applying a positive bias to the first vertical photogate and a negative bias to the second vertical photogate is preferred in order to prevent occurrence of a potential hill in the charge collection region during integration (column 4, lines 4-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that applying the first relative bias comprises applying a positive bias to the first vertical photogate and a negative bias to the second vertical photogate, in order to prevent occurrence of a potential hill in the charge collection region during integration, as suggested by Kawahito.
In regard to claim 9, note the primary reference of Jin ‘439 in view of Jin ‘685 discloses the use of a ToF camera, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the addressable pixels comprise a pitch of 1 µm to 3 µm.  However, it would have been an obvious matter of design choice to include the use of addressable pixels having a pitch of 1 µm to 3 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regard to claim 10, note Jin ‘439 discloses a method for determining a distance value for an addressable pixel of an image sensor of a ToF camera (paragraph 0037, and figures 1-2: 24), the addressable pixel comprising a first vertical photogate and a second vertical photogate spaced from the first vertical photogate (paragraph 0052, and figures 5, 18, 19: 144 & 154), the addressable pixel further comprising a photoelectron generation region disposed between the first vertical photogate and the second vertical photogate (paragraphs 0059-0062, and figures 4-5, 18, 19: 144, 154, & 122/130; the combination of elements 122 & 130 is considered to correspond to the claimed photoelectron generation region, wherein this photoelectron generation region 122/130 is considered to be formed between the first and second vertical photogates 144 & 154, such that at least a portion of both 122 & 130 in the vertical direction is formed between the photogates 144 & 154 along the horizontal direction, that is, element 122 is formed between the photogates 144 & 154, and the central portion of element 130 considered to be between photogates 144 & 154 along the horizontal direction), the method comprising illuminating a scene with amplitude modulated light (paragraph 0076, and figure 6: “Light Source”), generating photoelectrons in the photoelectron generation region between the first vertical photogate and the second vertical photogate from light reflected from the scene (paragraphs 0057-0059; during operation of each pixel, photocharge is accumulated in response to incident light), during an integration period, applying a bias to the first vertical photogate and a bias to the second vertical photogate to collect charge at a first pixel tap from the photoelectron generation region (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T1, the first and second vertical photogates are biased in order to output a first signal on the first pixel tap), during the integration period, applying a bias to the first vertical photogate and a bias to the second vertical photogate to collect charge at a second pixel tap from the photoelectron generation region (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T2, the first and second vertical photogates are biased in order to output a second signal on the second pixel tap), and determining a distance value for the addressable pixel based at least upon the charge collected at the first pixel tap and the charge collected at the second pixel tap. (paragraphs 0047 and 0078).
	Therefore, it can be seen that the primary reference fails to explicitly disclose that generating photoelectrons in the photoelectron generation region between the first vertical photogate and the second vertical photogate, and that when collecting the charge at the first pixel tap, the bias applied to the first vertical photogate is positive, and the bias applied to the second vertical photogate is negative, and that when collecting the charge at the second pixel tap, the bias applied to the first vertical photogate is negative, and the bias applied to the second vertical photogate is positive.
	In analogous art, Jin ‘685 discloses the use of an image sensor having pixels with first and second photogates (figure 3: 121, 122), and the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation (column 6, lines 1-23, and figure 3: 110, 214, 230; the photoelectron conversion region 230 is formed of the p-type substrate 110 and n-type region 214 between the photogates 121 and 122, such that photoelectrons generated during pixel operation are generated in this photoelectric conversion region between the photogates).  Jin ‘685 teaches that the use of a photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation is preferred in order to increase the optical receiving capacity, as well as the sensitivity of the sensor (column 6, lines 1-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the photoelectron generation region is formed between the first and second vertical photogates such that photoelectrons are generated therebetween during operation, in order to increase the optical receiving capacity, as well as the sensitivity of the sensor, as suggested by Jin ‘685.
Also in analogous art, Kawahito discloses the use of a ToF camera that applies a positive bias to the first vertical photogate and a negative bias to the second vertical photogate when collecting a charge at the first tap (column 4, lines 4-24, and figure 1: TX1 & TX2; a positive voltage is applied to TX1, and a negative is applied to TX2, while the charge is output from TX1), and applies a negative bias to the first vertical photogate and a positive bias to the second vertical photogate when collecting a charge at the second tap (column 4, lines 4-24, and figure 1: TX1 & TX2; a negative voltage is applied to TX1, and a positive is applied to TX2, while the charge is output from TX2).  Kawahito teaches that applying a positive bias to the first vertical photogate and a negative bias to the second vertical photogate when collecting a charge at the first tap, and applying a negative bias to the first vertical photogate and a positive bias to the second vertical photogate when collecting a charge at the second tap is preferred in order to prevent occurrence of a potential hill in the charge collection region during integration (column 4, lines 4-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that that when collecting the charge at the first pixel tap, the bias applied to the first vertical photogate is positive, and the bias applied to the second vertical photogate is negative, and that when collecting the charge at the second pixel tap, the bias applied to the first vertical photogate is negative, and the bias applied to the second vertical photogate is positive, in order to prevent occurrence of a potential hill in the charge collection region during integration, as suggested by Kawahito.
In regard to claim 11, note Jin ‘439 discloses that collecting charge at the first pixel tap and collecting charge at the second pixel tap comprises collecting charge from a germanium region (paragraph 0053).
In regard to claim 12, note Jin ‘439 discloses that collecting charge at the first pixel tap and collecting charge at the second pixel tap comprises collecting charge from an epitaxial silicon photoelectron generation region (paragraph 0053).
In regard to claim 13, note Jin ‘439 discloses that collecting charge at a first pixel tap comprises collecting charge at a first storage gate and wherein collecting charge at a second pixel tap comprises collecting charge at a second storage gate (paragraphs 0061-0062, and figures 4-5: 172/SG1 & 174/SG2).
In regard to claim 14, note Jin ‘439 discloses that collecting charge at a first pixel tap comprises collecting charge at a first storage diode and wherein collecting charge at a second pixel tap comprises collecting charge at a second storage diode (paragraphs 0098-0099, and figure 18: 188).
In regard to claim 20, note Jin ‘439 discloses a ToF camera that modulates the bias applied between the first vertical photogate and the second vertical photogate  (paragraphs 0051, 0058, 0078, and figure 6: T1; during time T1, the first and second vertical photogates are biased in order to output a first signal on the first pixel tap).
Therefore, it can be seen that the primary reference fails to explicitly disclose that modulating the bias comprises applying a positive voltage to the first vertical photogate and a negative voltage to the second vertical photogate.
	In analogous art, Kawahito discloses the use of a ToF camera that modulates a bias applied between the first and second vertical photogates, by applying a positive voltage to the first vertical photogate and a negative voltage to the second vertical photogate (column 4, lines 4-24, and figure 1: TX1 & TX2; a positive voltage is applied to TX1, and a negative is applied to TX2, while the charge is output from TX1).  Kawahito teaches that modulating the bias by applying a positive voltage to the first vertical photogate and a negative voltage to the second vertical photogate is preferred in order to prevent occurrence of a potential hill in the charge collection region during integration (column 4, lines 4-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that modulating the bias comprises applying a positive voltage to the first vertical photogate and a negative voltage to the second vertical photogate, in order to prevent occurrence of a potential hill in the charge collection region during integration, as suggested by Kawahito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697